Earl Warren: Mr. Bernstein, you may proceed.
Eugene Bernstein: Mr. Justice Black made a query before us whether a finding of the fact was made in the cases in issue. It wasn't a direct finding of fact only by implication that the words necessary and ordinary or it can be limited by a legality of the expenses incurred.
Hugo L. Black: Well, I'm talking about findings of fact. There was any findings of fact as to whether this particular is what's necessary for him to run his business.
Eugene Bernstein: There was no such a finding of facts.
Hugo L. Black: No finding, one way or the other?
Eugene Bernstein: Not all on that particular issue. Your Honor, the -- the doctrines of independently illegal has been applied in certain types of cases. It was pointed out in the lobbying cases, critical favors, bribery, crimes and penalties. It will be Your Honor in the Textile case is strongly relied upon by counsel.We still don't find the strong language, the denial as indicated. It is said in view of the fact that Congress has not provided for this deduction, but the general policy came into play.And by inference, one would assume that our Congress provided the deduction involving the expense. The general policy would not have been given consideration. Now, we find in this particular section, there is a specific provision for the allowance of salaries and rents incurred in this trade or business. Now, a particular proposal suggested by Senator (Inaudible) who was rejected by the Senate and by the Congress rather, were caused of the desire or its realization for the treasury department will be called upon to interpret the laws of the various station and also public policy. And counsel suggested that was not our intent. Now, it's very obvious that counsel is not acquainted with Illinois law. I'm not sure of the language, Your Honor, but it's obviously -- it states on his brief that the respondent, its employees and lessors will be guilty of a violation of the conspiracy section of the Criminal Code of the State of Illinois. Our Supreme Court in Dorman versus rather People versus Dorman in 415 Illinois cited in our brief has held that the conspiracy section was not applicable to gain the act. It was a misdemeanor. That is not now per se that (Inaudible) prohibited and that the penalty in the -- the conspiracy section was far in excess of that, provided under the Wagering Act. And we're also rather doubtful as to what position the Illinois courts would take as to the liability of a landlord for violation of any statute that we just set forth in our brief. Now, the inconsistency of the Commissioner as known as not being one of its virtues, rather, it doesn't fall consistently in theory. Now, we have it in the cases preceding our, Tank Truck Rentals. He argues the -- the point is independently illegal. I don't know what could be more independently illegal, Your Honor, whether the employees are specifically told to go out and violate the law. It's specifically told that no withholding and then Your Honor, we don't find the Commissioner consistently disallowing the salaries of those employees. Objectively, Your Honor, the purpose is only to get the certain types of business as annunciated by the Attorney General. Now, Your Honor, it is not uniformly applied in one of the general rules of taxation, is that a law should be uniformly applicable and it should be applied against one type of taxpayer as against business (Inaudible). Now, Your Honor, in the -- the case that I cited before about the lobbying, fines and penalties, the -- under the theory annunciated by the Commissioner. These types of expenses are not allowed to those engage in the gaming industry. On the (Inaudible) case, it pointed out the distinction between that type of expense and the type of expense that it can be deducted. It specifically points out to bribery and fixing. Those are not allowable expenses. Now, in the long line of decisions of the Tax Court and even including the Silverman case relied upon by the Commissioner in 44 BTA. That case did not specifically disallow the deduction of salaries and rents. It disallowed the taxpayer the right to claim the deduction of the excess losses, which he derived in the gambling business against income from legal sources. On the other hand, we do find all these other cases up to including Doyle or the Tax Court that was up to 1954 has consistently held that these types of expenses were deductible and the first time we find the change of that position is in 1954, subsequent of the time when the Attorney General had made a statement that he (Inaudible) highly cooperation of the treasury department in invoking this particular provision. Now, Your Honor, the original letter of the assessment (Inaudible) in Sullivan as in Doyle. There was no disallowance of salaries or rent. By the time the petitions failed.
Earl Warren: In what case you would describe?
Eugene Bernstein: In either the Doyle or in this -- in the lost Sullivan case.
Earl Warren: Yes, yes.
Eugene Bernstein: At the time the petition was filed, it did not involve that issue. It was only when it was reached at the trial calendar, that the Commissioner came and asked for leave to amend this petition -- to amend those answers to set up a perimeter of the matter. In both of those cases, the first time it was developed, that was in 1954, which gives the import to a particular position taken by the department. I'm not opposed to the decision taken they have that right to take the position but there is no consistency of it and we find the first time it was served in the Massei case. It was only 45 days before the Attorney General indicated what the position of he -- and the Commissioner of Internal Revenue were relative to his expenses, where in time for the formulation of the opinion between the two departments. Now, public policy, Your Honor maybe resulted to interpret an ambiguous or vague statute. Now, we don't have that vagueness in this statute. We find incidentally -- I can't help but comment on the ease at which counsel tries to obviate to the faith in Congress of 1913. Says, it did not apply to the gaming statute. May I read from the Congressional record 3849, 1913 reference to which we made in our brief? Senator Williams said this." The object that this built is to tax a man's net income." That is to say what he has at the end of the year after deducting from his receipts of the expenditures or losses. It is not to reform men's moral characters. That is not the object of the bill. The tax is not levied for the purpose of -- people from betting on horses or upon futures, but the tax is plain for the purpose on making a man pay upon his net income, his actual profit during the year. The law does not share where he got it from, so far as the tax is concerned, although the law may very properly appear in another way. Counsel somewhat slips over that, as was well as he did to Senator (Inaudible). In Senator (Inaudible) proposal which are followed by the treasury department and rejected by Congress, it would make the gaining deductions much easier of determination. All that the Commissioner would have to determine -- that Congress from -- Senator (Inaudible) amend and accepted was whether or not the business was illegal or a lawful one. We're under the theory annunciated by the Commission of independently illegal. It will be necessary to determine whether each item of expense claimed for deduction would come within the purview of Section 23 (a) (1) (A). As I've indicated, Your Honor, here, we have a specific provision of the statute, permitting a deduction, permitting the deduction of all necessary. There is no limitation. There is no limitation as -- let me quote from the decision in Commissioner versus Heininger that Judge (Inaudible) held. He said this is -- we are asked in the guise of construing the words ordinary and necessary to amend the statute, in other words, to engage in a little judicial legislation. We declined the invitation. And then also indicating that decision of a change was to be made, it was to be made by Congress. He pointed out specifically all that Congress had to do was to add in one word in between ordinary and necessary business expense is lawful. All we have to make out lawful expense as incurred in any trade or business and this Congress repeatedly rejected it. It rejected it even the first income tax law passed in 1913. And incidentally, there was one of the amendments was proposed in the 1913 Act, to act -- to provide that all -- only deduction maybe plain and lawful business and that suggestion of Senator Sterling was rejected, same as the similar efforts of Senator (Inaudible) were to amend the bill, the wagering excise tax. Your Honor, as we pointed out, we have not only that gross tax on wagering under the Wagering Act, a little more so in determining gross ordinarily you will take the total amount wagered, plus the amount paid off on the wagers, known as the (Inaudible) and then the balance of the gross. But here, we taxed the total amount, not gross under the Wagering Act. Now, with this contention of the Commission is to be adhered to, we find another gross tax with a mere deduction of small items with 22% of the total expense would result in a tax of net income. Well, I'll leave that to the Court to determine.
Hugo L. Black: May I ask you? You read it from the statement of Senator Williams?
Eugene Bernstein: That's right, Your Honor.
Hugo L. Black: What was his connection with the bill?
Eugene Bernstein: He was on the -- he was on the Senate, Your Honor.
Hugo L. Black: I understand he's in the Senate.
Eugene Bernstein: Yes, it was indicated -- I couldn't answer that, Your Honor. I believe he was a member of the -- of the Committee on the taxation (Inaudible) drive that from the general debates. Well, I have here in commerce. Now, I will move to that technically in the brief when I give the citation. I believe, Your Honors has pointed out (Inaudible) I'm not over squeamish. I had trouble in -- the Commission of Internal Revenue has recently held that sums expended by American businessmen providing foreign officials as well as for paying rebates to representatives of foreign governments by American businessmen, constitute of deductible expense. That was a recent ruling that he gave, I believe it was Senator Williams if I'm not mistaken (Inaudible), the Chairman of the Committee that appears in (Inaudible) in 1957. However, a similar deduction launched to American businessmen are not -- is not allowed for that type of expense paid to domestic officials. Now, Congress is the -- pointed out as a sole authority to modify the law but not to the courts or to the Commissioner even though they may improve upon the scheme of taxation. And another theory of taxation, Your Honor, is that the income tax law should be equal in its administration and you had that U.S versus (Inaudible), Burnet versus Harmel, and Your Honor, in the case of -- justice -- well, the justice of our Supreme Court versus Dolman if I recall. And that case, Your Honor, was the -- the judge of the Supreme Court held that the provisions of the income tax law will not (Inaudible) and that it had violated the Constitution of the State of Illinois. The Constitution provided for the (Inaudible) could not be diminished or increased during his term of office. That the imposition of this tax will tend to diminish his salary, (Inaudible) made short statement on that and held that the federal laws were not depending upon state constitutions or upon state laws and their application. That was (Inaudible) and I cite that in my brief. Now, Your Honor, in conclusion, may I make this observation? This should be allowed as a deduction, all the cost and expenses necessarily incurred in the production of that income. That is the cost and expenses which are interwoven in the fabric of the business to make fictitious any net income computed without regard to such dispersions.
Earl Warren: Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice, I understand I have about a minute left. I'd like to be sure to make clear to the Court that the Government does not think there is a limitation on the power of the United States to levy a gross income tax. Now, the Constitution does not prohibit the levying of a gross income tax. Now, we do have problems in regard to classification of due process, if the classification is not a reasonable classification. But it's the position of the Government in this case that whether a person is in a legal or in illegal activity that he could not deduct for the expenses that he incurred in inducing someone else to commit a crime. And we do not think that the wagering tax is a tax, only the better for wager at all. It's a tax on the man who gives the -- the money to the bookmaker and the bookmaker is merely a collector of that tax, but it is a gross tax.
William O. Douglas: -- Internal Revenue opposed the ruling that makes the federal excise tax (Inaudible) on this problem do you think just a congressional policy contrary to your argument?
J. Lee Rankin: We don't think that it does. We think that the attitude of Congress is evidenced over the years by the fact that this position has been taken constantly by the courts.
William J. Brennan, Jr.: Mr. Solicitor, what is the difference in the expenses for wire services and such which justifies their allowance and the disallowance of the --
J. Lee Rankin: I think those are described in the Lilly case under the terminology that they're incidental to the illegal acts.
William J. Brennan, Jr.: Well, as I understand it, these -- these were the scratch pads upon which I gather the bets are recorded.
J. Lee Rankin: That's right, but they're now --
William J. Brennan, Jr.: And it's only the fellow who records them is disallowed, but the expense of purchasing the pad is allowed.
J. Lee Rankin: Well, the statute doesn't say that purchasing a pad as such is illegal, but it does say recording a better wager is illegal. So, the act of these men were being paid for is independently illegal. It's just like you would ask someone to go out and commit a crime for you and you pay him $100. That is exactly what it is. Now, if you go out and ask him to buy you a pad and you want to commit some kind of a crime, that's what's involved in the other and it's more remote. This Court dealt in the Heininger case with the fact that where it's more remote and different problem and the one -- the Government isn't saying that all of that type of expenses could in all cases be recognized, but they aren't involved in this case. This is case where it's a direct violation of the state law, a very act that he's paid for. And there was no showing that these acts were not for this very purpose of recording the bets. Under our theory, if you could separate them out and show that a portion of his time was devoted to some other purpose, then we would -- I would assume at least that that part could be separately deducted. But in this case, there was no such showing and it was -- that he was engaged in this unlawful activity and the Court specifically found that this were acts that were in violation of these state statutes.